On January 8, 2004, the defendant was sentenced to a Five (5) year commitment to the Department of Corrections for the offense of Criminal Possession of Dangerous Drugs, a felony.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mathew Stevenson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed. However, the imposition of the fine in Condition 1(b) of the Judgment dated January 8,2004, shall be modified to reduce the fine from $15,000.00 to $8,500.00.
Hon. G. Todd Baugh, District Court Judge.